          Case 1:19-cv-00118-LAG Document 4 Filed 07/11/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 ALBANY DIVISION

MARJORIE CORNWELL MCREE, et al.,

                Plaintiffs,

        v.                                                 CIVIL ACTION NO.:
                                                           1:19-CV-00118-LAG
LEATHERBROOK HOLSTEINS, LLC, et al.,

                Defendants.


                        PLAINTIFF FLINT RIVERKEEPER, INC.’S
                        CORPORATE DISCLOSURE STATEMENT

       Under Local Rule 87.1 and Federal Rule of Civil Procedure 7.1, Plaintiff Flint

Riverkeeper, Inc. hereby states that it is a nonprofit corporate with no parent or subsidiary

corporation and that no publicly held company owns 10% or more of the party’s stock.

                                                      Respectfully submitted,



Date: July 11, 2019                                   /s/ Tyler J. Sniff
                                                      Donald D.J. Stack
                                                      Georgia Bar No. 673735
                                                      Tyler J. Sniff
                                                      Georgia Bar No. 403125
                                                      STACK & ASSOCIATES, P.C.
                                                      260 Peachtree Street, Suite 1200
                                                      Atlanta, Georgia 30303
                                                      Telephone: (404) 525-9205
                                                      Facsimile: (404) 522-0275
                                                      Email: dstack@stack-envirolaw.com
                                                      tsniff@stack-envirolaw.com

                                                      Counsel for All Plaintiffs
          Case 1:19-cv-00118-LAG Document 4 Filed 07/11/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on the date indicated below I electronically filed the foregoing using

the Court’s CM/ECF system and thus also served the foregoing on all counsel of record.


Date: July 11, 2019                                  /s/ Tyler J. Sniff
                                                     Tyler J. Sniff
                                                     Georgia Bar No. 403125
                                                     STACK & ASSOCIATES, P.C.
                                                     260 Peachtree Street, Suite 1200
                                                     Atlanta, Georgia 30303
                                                     Telephone: (404) 525-9205
                                                     Facsimile: (404) 522-0275
                                                     Email: tsniff@stack-envirolaw.com
